Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 28 March 2022.  Claims 1, 3-7, 9-13, 15-18 have been amended.  Claims 2, 8, 14 have been canceled.  Claims 1, 3-7, 9-13, 15-22 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 12, 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims is/are directed to an information processing system comprising at least “a processor configured to receive a command from the user to adjust the frequency band of the music to provide music having an adjusted frequency band”.  The immediately following limitation is directed to “if the frequency band of the music transmitted by the speaker meets a pre-determined condition, so that overlapping of frequencies in the adjusted frequency band and frequencies of the brainwaves of the user is reduced”.  The immediately following limitation is separated from the preceding limitation by a comma and an indentation.  MPEP 608.01(m) Form of Claims [R-10.2019] states: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Therefore, per the description of the form of a claim as set forth in MPEP 608.01(m) and 37 CFR 1.75(i), the immediately following limitation is a separate limitation from the preceding limitation.  The immediately following limitation is a condition limitation in the form If (condition) then (action executed when the condition is true), and followed by a consequence of the implied action.  That is, the condition is “the frequency band of the music transmitted by the speaker meets a pre-determined condition”, and a consequence of the implied action is “so that overlapping of frequencies in the adjusted frequency band and frequencies of the brainwaves of the user is reduced”.  However, the immediately following limitation includes no action to be taken if the specified condition is met.  Specifically, there is no action that is included that is to be executed “if the frequency band of the music transmitted by the speaker meets a pre-determined condition”.  The consequence, “so that overlapping of frequencies in the adjusted frequency band and frequencies of the brainwaves of the user is reduced”, of the implied action is not the action.  The consequence is a consequence, or result, of executing the applied action.  Therefore, it is unclear what action will be executed if the claimed condition is evaluated to be true.  The examiner can guess what Applicant intended as the action to be executed in the immediately following limitation, but this would require an improper assumption by the examiner.  Therefore, the claims do not meet the requirements of 35 U.S.C. 112(b) and fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3, 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim(s) is/are directed to “a number of occurrences”.  However, the claim(s) does/do not provide any description or explanation of the claimed “occurrences”.  That is, there is no description or explanation of what even is occurring.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 9-12, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malchano et al (US 2018/0133507 A1) in view of Lawlis et al. (US 2014/0052033 A1) and further in view of Carter et al. (US 5,036,858).

Claim 1. (Currently Amended) An information processing system comprising: 
a sensor configured to measure brain waves of a user, using a system for brainwave entrainment (P. 0090) the neural oscillations of the brain of the subject may be monitored using brain wave sensors (P. 0032); 
a speaker configured to transmit, the system for auditory brain entrainment (P. 0441) produces an audio signal with a speaker (P. 0446) to a person (P. 0475) 
music having a frequency band to the user while the brain waves of the user are being measured, the audio generation module can generate audio pulses to stimulate specific or predetermined portions of the brain or a specific cortex, wherein the frequency, wavelength, modulation frequency, amplitude and other aspects of the audio pulse, tone or music based stimuli can dictate which cortex or cortices are recruited to process the stimuli (P. 0411); and 
a processor configured to receive a command from the user to adjust [the frequency band], a neural stimulation orchestration system controller allows the subject and/or caregiver to adjust output amplitude of audio and visual stimulation within a predefined safe operating range (P 0956) The controller allows the user to adjust the amplitude, but not the frequency
of the music to provide music having an adjusted frequency band, the frequency, wavelength, modulation frequency, amplitude and other aspects of the audio pulse, tone or music based stimuli can dictate which cortex or cortices are recruited to process the stimuli (P. 0411) Brainwave entrainment is induced by adjusting rhythmic components in a modulated audio signal (sound track) to create the rhythmic stimulus corresponding to the stimulation frequency having a pulse rate interval corresponding to the desired stimulation frequency to generate a new sound track (P. 0423), the system for auditory brain entrainment (P. 0441) produces an audio signal with a speaker (P. 0446) to a person (P. 0475) including adjusting the tone or pitch of the sound track (P. 0482) It is clear that the stimulation frequency may be adjusted to achieve the desired brainwave entrainment, but the frequency is not manually adjusted,
if … the music transmitted by the speaker meets a pre-determined condition, … , the subject may adjust the (volume of the) acoustic signal (P. 0424) the side effects management module can be configured with predetermined thresholds to reduce side effects, including maximum duration of a pulse train, maximum amplitude of acoustic waves, maximum volume, maximum duty cycle of a pulse train (P. 0435) The NSS can overlay an audio prompt or message over the auditory stimulation signal that can include a prerecorded message, such as a message from a person known to the subject or user receiving the auditory stimulation with words of guidance, training, encouragement, reminders, motivational messages, or other messages that can facilitate adherence, improve attentiveness, or reduce agitation in the subject (P. 0439) A maximum volume threshold is set in the side-effects management module and a prompt may be issued to the user to facilitate adherence, i.e. to modulate the volume of the track to the subject-specified value.

Malchano does not disclose a processor configured to receive a command from the user to adjust the frequency band, as disclosed in the claims. However, in the same field of invention, Lawlis discloses a user interface can have user-adjustable control features (e.g., rotationally adjustable knobs) to control the volume, frequency (as referred to as pitch or tone) and pulse rate of an acoustic signal (P 0026). Therefore, considering the teachings of Malchano and Lawlis, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a processor configured to receive a command from the user to adjust the frequency band with the teachings of Malchano with the motivation in order to acoustically stimulate the brain of a subject to improve health by creating a tertiary signal (sometimes known as a binaural signal) as the difference between two constant acoustic signals having different frequencies (also known as tone or pitch) (Lawlis: P 0002).

Malchano does not disclose if the frequency band of the music transmitted by the speaker meets a pre-determined condition, so that overlapping of frequencies in the adjusted frequency band and frequencies of the brainwaves of the user is reduced, as disclosed in the claims. That is, Malchano discloses that a subject’s brain waves are monitored while the subject receives an auditory brain entrainment treatment regimen, and the auditory stimulus may be adjusted, by the user or by the system, if a lack of satisfactory neural stimulation is detected, but Malchano does not disclose that the unsatisfactory neural stimulation is the result of overlapping of frequencies of the sound and frequencies of the brainwaves. However, in the same field of invention, Carter discloses a method of stimulating a user includes first determining a desired brain wave frequency and then determining the actual current brain wave frequency of a user, generating first and second signals having first and second frequencies, the frequency difference being between the current brain wave frequency and the desired brain wave frequency, but also being within a certain range of the current brain wave frequency, producing an output corresponding to the first and second signals and detectable by the user, wherein the output can be sound (C. 2, L. 15-28) volume, brightness and balance controls are used to adjust to the individual user and the purpose of the use (C. 3, L. 36-38). Both Malchano and Carter disclose detecting the brain waves of a subject and adjusting an auditory stimulus to correct unsatisfactory neural stimulation, Malchano discloses detecting the subject’s brain waves simultaneously with applying the auditory stimulus, and Carter discloses adjusting the frequency of the auditory stimulus so that the frequency of the brain waves and the frequency of the auditory stimulus are not equal, i.e. not overlapping. Therefore, considering the teachings of Malchano, Lawlis and Carter, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine if the frequency band of the music transmitted by the speaker meets a pre-determined condition, so that overlapping of frequencies in the adjusted frequency band and frequencies of the brainwaves of the user is reduced with the teachings of Malchano and Lawlis. One would have been motivated to combine if the frequency band of the music transmitted by the speaker meets a pre-determined condition, so that overlapping of frequencies in the adjusted frequency band and frequencies of the brainwaves of the user is reduced with the teachings of Malchano and Lawlis in order to correct unsatisfactory neural stimulation induced by the auditory signal according to the prescribed brain entrainment treatment regimen.

Claim 2. (Canceled) 

Claim 3. (Currently Amended) Malchano, Lawlis and Carter disclose the information processing system according to claim 1, and Malchano in view of Lawlis further discloses wherein the user is prompted to provide the command to adjust the frequency band of the music, if a number of occurrences reaches a threshold, wherein in each of the occurrences, at least one frequency in the frequency band of the music is equal to or less than a maximum frequency value of the brain waves, the NSS can deem a modulation frequency to be unwanted if the modulation frequency of a pulse train is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0348) inducing brainwave entrainment by setting the frequency of an external stimulation (P. 0752) based on a response by a subject to an assessment (P. 0753) the modulation or a pulse scheme of the external stimulus may be set and dynamically modified, so as to entrain the neural oscillations of the nervous system of the subject to a particular or specified frequency (P. 0754) based on feedback data from the neural oscillation monitor the stimulus generator module can calculate a frequency response of the neural response of the nervous system of the subject, and based on the calculated frequency response, the stimulus generator module can identify a global maximum frequency corresponding to a global maximum of the frequency response of the neural response of the nervous system of the subject and can compare the global maximum frequency to a pre-specified frequency to determine a level of entrainment relative to the pre-specified frequency of the control signal (P. 0779) the cognitive assessment system (CAS) can select and apply a stimulus and monitor a neural response, a determination is made whether a maximum frequency of the neural response is approximately equal to the specified frequency, if the maximum frequency of the neural response is not approximately equal to the specified frequency, the CAS can modify the stimulus, and the CAS can repeat the functionalities (P 0785) from measuring the responses to the assessments, the cognitive assessment system (CAS) can also determine a timespan in which the application of the stimulus is most effective (P. 0796) The claim does not disclose the threshold number of times, therefore, Malchano’s disclosure of determining the modulation frequency is different by a predetermined percent from a desired frequency, which must occur at least one time, and particularly in light of Malchano’s disclosure that the assessment is determined over a predetermined timespan and repeated if a maximum frequency does not equal the specified frequency, meets the requirements of the claim.  Lawlis has been combined with Malchano for the user providing the command to adjust the frequency band of the music.

Claim 4. (Currently Amended) Malchano, Lawlis and Carter disclose the information processing system according to claim 1, and Malchano in view of Lawlis discloses wherein the user is prompted to provide the command to adjust the frequency band of the music when a duration of the music transmitted at frequencies equal to or less than a maximum frequency value of the brain waves reaches a threshold, the NSS can deem a modulation frequency to be unwanted if the modulation frequency of a pulse train is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0348) inducing brainwave entrainment by setting the frequency of an external stimulation (P. 0752) based on a response by a subject to an assessment (P. 0753) the modulation or a pulse scheme of the external stimulus may be set and dynamically modified, so as to entrain the neural oscillations of the nervous system of the subject to a particular or specified frequency (P. 0754) based on feedback data from the neural oscillation monitor the stimulus generator module can calculate a frequency response of the neural response of the nervous system of the subject, and based on the calculated frequency response, the stimulus generator module can identify a global maximum frequency corresponding to a global maximum of the frequency response of the neural response of the nervous system of the subject and can compare the global maximum frequency to a pre-specified frequency to determine a level of entrainment relative to the pre-specified frequency of the control signal (P. 0779) the cognitive assessment system (CAS) can select and apply a stimulus and monitor a neural response, a determination is made whether a maximum frequency of the neural response is approximately equal to the specified frequency, if the maximum frequency of the neural response is not approximately equal to the specified frequency, the CAS can modify the stimulus, and the CAS can repeat the functionalities, if the time elapsed since the termination of the stimulus is less than or equal to the threshold, the CAS can repeat the functionality until otherwise (P 0785) from measuring the responses to the assessments, the cognitive assessment system (CAS) can also determine a timespan in which the application of the stimulus is most effective (P. 0796) The claim does not disclose the threshold number of times, therefore, Malchano’s disclosure of determining the modulation frequency is different by a predetermined percent from a desired frequency, which must occur at least one time, and particularly in light of Malchano’s disclosure that the assessment is determined over a predetermined timespan and repeated if a maximum frequency does not equal the specified frequency and if the time elapsed since the termination of the stimulus is less than or equal to the threshold, meets the requirements of the claim.  Lawlis has been combined with Malchano for the user providing the command to adjust the frequency band of the music. 

Claim(s) 6 is/are directed to information processing system claim(s) similar to the information processing system claim(s) of Claim(s) 1 and is/are rejected with the same rationale.  Claim 6 includes all the limitations of Claim 1, but Claim 6 does not include the limitation “if the frequency band of the music transmitted by the speaker meets a pre-determined condition” that is included in Claim 1, therefore, since Claim 6 is broader than Claim 1, Claim 6 is rejected with the same rationale.

Claim 7. (Currently Amended) Malchano, Lawlis and Carter disclose the information processing system according to claim 6, and Malchano further discloses wherein the frequency band of the music includes frequencies equal to or less than a maximum frequency value of the brain waves, and wherein the processor is configured to remove from the frequency band of the music frequencies that are equal to or less than the maximum frequency value of the brain waves, the NSS can deem a modulation frequency to be unwanted, and can filter, block, or remove the unwanted frequency, if the modulation frequency of a pulse train is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0348) inducing brainwave entrainment by setting the frequency of an external stimulation (P. 0752) based on a response by a subject to an assessment (P. 0753) the modulation or a pulse scheme of the external stimulus may be set and dynamically modified, so as to entrain the neural oscillations of the nervous system of the subject to a particular or specified frequency (P. 0754) based on feedback data from the neural oscillation monitor the stimulus generator module can calculate a frequency response of the neural response of the nervous system of the subject, and based on the calculated frequency response, the stimulus generator module can identify a global maximum frequency corresponding to a global maximum of the frequency response of the neural response of the nervous system of the subject and can compare the global maximum frequency to a pre-specified frequency to determine a level of entrainment relative to the pre-specified frequency of the control signal (P. 0779) from measuring the responses to the assessments, the cognitive assessment system (CAS) can also determine a timespan in which the application of the stimulus is most effective (P. 0796). 

Claim 8. (Cancelled) 

Claim 9. (Currently Amended) Malchano, Lawlis and Carter disclose the information processing system according to claim 6 and Malchano further discloses wherein the processor is configured to adjust the frequency band of the music by compressing the frequency band such that each frequency in the adjusted frequency band of the music is greater than a maximum frequency value of the brain waves, based on feedback from a subject adjusting the frequency of an auditory stimulus (P. 0499) if the frequency is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0501) the stimulus generator module can modify the one or more predefined characteristics, such as the frequency (or wavelength) of the oscillations of the stimulus including increasing or decreasing the intervals of the modulation or pulse scheme of the stimulus (P. 0778) if the feedback data indicates that the nervous system of the subject is firing at a frequency higher than the specific frequency, the stimulus generation policy database can specify that the stimulus control module is to set the one or more predefined characteristics such that the stimulus is at a set of different frequencies (P. 0854) The characteristic frequency of the stimulus can be set at a set of frequencies different from the frequency of the subject’s nervous system, including frequencies that that are greater, i.e. decreasing intervals of the modulation or pulse scheme of the stimulus, (or less) than the subject’s nervous system frequency. 

Claim 10. (Currently Amended) Malchano, Lawlis and Carter disclose the information processing system according to claim 6, and Malchano further discloses wherein the processor is configured to adjust the frequency band of the music by shifting the frequency band such that each frequency in the adjusted frequency band of the music is greater than a maximum frequency value of the brain waves, based on feedback from a subject adjusting the frequency of an auditory stimulus (P. 0499) if the frequency is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0501) the stimulus generator module can modify the one or more predefined characteristics, such as the frequency (or wavelength) of the oscillations of the stimulus including increasing or decreasing the intervals of the modulation or pulse scheme of the stimulus (P. 0778) if the feedback data indicates that the nervous system of the subject is firing at a frequency higher than the specific frequency, the stimulus generation policy database can specify that the stimulus control module is to set the one or more predefined characteristics such that the stimulus is at a set of different frequencies (P. 0854) The characteristic frequency of the stimulus can be set at a set of frequencies different from the frequency of the subject’s nervous system, including frequencies that that are greater, i.e. decreasing intervals of the modulation or pulse scheme of the stimulus, (or less) than the subject’s nervous system frequency. 

Claim 11. (Currently Amended) Malchano, Lawlis and Carter disclose the information processing system according to claim 6, and Malchano further discloses a memory configured to save the music having the adjusted frequency band, wherein the speaker is further configured to transmit the music having the adjusted frequency band to the user, he audio generation module may generate an output signal based on the fixed parameter and the first value of the variable parameter, and provide the output signal to the speaker to cause the speaker to provide the sound to the subject (P 0066) waveforms used for neural stimulation are stored in a data repository (P. 0616). 

Claim(s) 12 is/are directed to information processing apparatus similar to the information processing system of claim(s) of Claim(s) 1 and is/are rejected with the same rationale.  Claim 12 includes all of the limitations of Claim 1, however, Claim 1 includes the limitation “the frequency band of the music transmitted by the speaker meets a pre-determined condition” whereas Claim 12 includes the limitation “the frequency band of the music include frequencies that are equal to or less than a pre-determined frequency threshold”, that is, the limitations of Claim 1 are broader than the limitations of Claim 12, and are rejected with the same rationale.

Claim(s) 17 is/are directed to non-transitory computer readable medium claim(s) similar to the information processing system claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 19. (Previously Presented) Malchano, Lawlis and Carter discloses the information processing system of claim 1, and Malchano discloses wherein the speaker is a head-phone type or an ear-phone type, the output device can be headphones (P. 0315). 

Claim 20. (Previously Presented) Malchano, Lawlis and Carter discloses the information processing system of claim 6, wherein the speaker is a head-phone type or an ear-phone type, the output device can be headphones (P. 0315). 

Claim 21. (Previously Presented) Malchano, Lawlis and Carter discloses the information processing apparatus of claim 12, wherein the speaker is a head-phone type or an ear-phone type, the output device can be headphones (P. 0315). 

Claim(s) 13, 15-16, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malchano et al (US 2018/0133507 A1) in view of Carter et al. (US 5,036,858).

Claim 13. (Currently Amended) Malchano discloses an information processing apparatus comprising: 
a sensor configured to measure brain waves of a user, using a system for brainwave entrainment (P. 0090) the neural oscillations of the brain of the subject may be monitored using brain wave sensors (P. 0032); and 
a speaker configured to transmits a music having an adjusted frequency band to the user while the brain waves are being measured, Brainwave entrainment is induced by adjusting rhythmic components in a modulated audio signal (sound track) to create the rhythmic stimulus corresponding to the stimulation frequency having a pulse rate interval corresponding to the desired stimulation frequency to generate a new sound track (P. 0423), the system for auditory brain entrainment (P. 0441) produces an audio signal with a speaker (P. 0446) to a person (P. 0475) including adjusting the tone or pitch of the sound track (P. 0482) It is clear that the stimulation frequency may be adjusted to achieve the desired brainwave entrainment, 
wherein the adjusted frequency band of the music is obtained by adjusting a frequency band of music previously transmitted by the speaker to the user, wherein the frequency band meets a pre-determined condition, Brainwave entrainment is induced by adjusting rhythmic components in a modulated audio signal (sound track) to create the rhythmic stimulus corresponding to the stimulation frequency having a pulse rate interval corresponding to the desired stimulation frequency to generate a new sound track (P. 0423) including adjusting the tone or pitch of the sound track (P. 0482) If a user or the system corrects the sound, then the sound without being corrected necessarily meets a condition that requires the sound to be corrected. 

Malchano does not disclose so that overlapping of frequencies in the adjusted frequency band of the music and frequencies of the brainwaves of the user is reduced, as disclosed in the claims.  That is, Malchano discloses that a subject’s brain waves are monitored while the subject receives an auditory brain entrainment treatment regimen, and the auditory stimulus may be adjusted, by the user or by the system, if a lack of satisfactory neural stimulation is detected, but Malchano does not disclose that the unsatisfactory neural stimulation is the result of overlapping of frequencies of the sound and frequencies of the brainwaves.  However, in the same field of invention, Carter discloses a method of stimulating a user includes first determining a desired brain wave frequency and then determining the actual current brain wave frequency of a user, generating first and second signals having first and second frequencies, the frequency difference being between the current brain wave frequency and the desired brain wave frequency, but also being within a certain range of the current brain wave frequency, producing an output corresponding to the first and second signals and detectable by the user, wherein the output can be sound (C. 2, L. 15-28) volume, brightness and balance controls are used to adjust to the individual user and the purpose of the use (C. 3, L. 36-38).  Both Malchano and Carter disclose detecting the brain waves of a subject and adjusting an auditory stimulus to correct unsatisfactory neural stimulation, Malchano discloses detecting the subject’s brain waves simultaneously with applying the auditory stimulus, and Carter discloses adjusting the frequency of the auditory stimulus so that the frequency of the brain waves and the frequency of the auditory stimulus are not equal, i.e. not overlapping.  Therefore, considering the teachings of Malchano and Carter, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine so that overlapping of frequencies in the adjusted frequency band of the music and frequencies of the brainwaves of the user is reduced with the teachings of Carter with the motivation to correct unsatisfactory neural stimulation induced by the auditory signal according to the prescribed brain entrainment treatment regimen.

Claim 14. (Canceled) 

Claim 15. (Currently Amended) Malchano and Carter disclose the information processing apparatus according to claim 13, and Malchano discloses wherein the frequency band of the music previously transmitted is adjusted if the number of occurrences reaches a threshold, wherein in each of the occurrences, at least one frequency in the frequency band of the music previously transmitted by the speaker is equal to or less than a maximum frequency value of the brainwaves, the NSS can deem a modulation frequency to be unwanted if the modulation frequency of a pulse train is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0348) inducing brainwave entrainment by setting the frequency of an external stimulation (P. 0752) based on a response by a subject to an assessment (P. 0753) the modulation or a pulse scheme of the external stimulus may be set and dynamically modified, so as to entrain the neural oscillations of the nervous system of the subject to a particular or specified frequency (P. 0754) based on feedback data from the neural oscillation monitor the stimulus generator module can calculate a frequency response of the neural response of the nervous system of the subject, and based on the calculated frequency response, the stimulus generator module can identify a global maximum frequency corresponding to a global maximum of the frequency response of the neural response of the nervous system of the subject and can compare the global maximum frequency to a pre-specified frequency to determine a level of entrainment relative to the pre-specified frequency of the control signal (P. 0779) the cognitive assessment system (CAS) can select and apply a stimulus and monitor a neural response, a determination is made whether a maximum frequency of the neural response is approximately equal to the specified frequency, if the maximum frequency of the neural response is not approximately equal to the specified frequency, the CAS can modify the stimulus, and the CAS can repeat the functionalities (P 0785) from measuring the responses to the assessments, the cognitive assessment system (CAS) can also determine a timespan in which the application of the stimulus is most effective (P. 0796) The claim does not disclose the threshold number of times, therefore, Malchano’s disclosure of determining the modulation frequency is different by a predetermined percent from a desired frequency, which must occur at least one time, and particularly in light of Malchano’s disclosure that the assessment is determined over a predetermined timespan and repeated if a maximum frequency does not equal the specified frequency, meets the requirements of the claim.. 

Claim 16. (Currently Amended) Malchano and Carter disclose the information processing apparatus according to claim 13, and Malchano discloses wherein the frequency band of the music previously transmitted is adjusted if a duration of the music previously transmitted at frequencies equal to or less than a maximum frequency value of the brain waves reaches a threshold, the NSS can deem a modulation frequency to be unwanted if the modulation frequency of a pulse train is different or substantially different (e.g., 1%, 2%, 5%, 10%, 15%, 20%, 25%, or more than 25%) from a desired frequency (P. 0348) inducing brainwave entrainment by setting the frequency of an external stimulation (P. 0752) based on a response by a subject to an assessment (P. 0753) the modulation or a pulse scheme of the external stimulus may be set and dynamically modified, so as to entrain the neural oscillations of the nervous system of the subject to a particular or specified frequency (P. 0754) based on feedback data from the neural oscillation monitor the stimulus generator module can calculate a frequency response of the neural response of the nervous system of the subject, and based on the calculated frequency response, the stimulus generator module can identify a global maximum frequency corresponding to a global maximum of the frequency response of the neural response of the nervous system of the subject and can compare the global maximum frequency to a pre-specified frequency to determine a level of entrainment relative to the pre-specified frequency of the control signal (P. 0779) the cognitive assessment system (CAS) can select and apply a stimulus and monitor a neural response, a determination is made whether a maximum frequency of the neural response is approximately equal to the specified frequency, if the maximum frequency of the neural response is not approximately equal to the specified frequency, the CAS can modify the stimulus, and the CAS can repeat the functionalities, if the time elapsed since the termination of the stimulus is less than or equal to the threshold, the CAS can repeat the functionality until otherwise (P 0785) from measuring the responses to the assessments, the cognitive assessment system (CAS) can also determine a timespan in which the application of the stimulus is most effective (P. 0796) The claim does not disclose the threshold number of times, therefore, Malchano’s disclosure of determining the modulation frequency is different by a predetermined percent from a desired frequency, which must occur at least one time, and particularly in light of Malchano’s disclosure that the assessment is determined over a predetermined timespan and repeated if a maximum frequency does not equal the specified frequency and if the time elapsed since the termination of the stimulus is less than or equal to the threshold, meets the requirements of the claim.. 

Claim(s) 18 is/are directed to non-transitory computer readable medium claim(s) similar to the information processing system claim(s) of Claim(s) 13 and is/are rejected with the same rationale.

Claim 22. (Previously Presented) Malchano and Carter disclose the information processing apparatus of claim 13, and Malchano discloses wherein the speaker is a head-phone type or an ear-phone type, the output device can be headphones (P. 0315). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malchano et al (US 2018/0133507 A1) in view of Lawlis et al. (US 2014/0052033 A1) and Carter et al. (US 5,036,858) and further in view of Aimone et al. (US 2014/0347265 A1).

Claim 5. (Currently Amended) Malchano, Lawlis and Carter disclose the information processing system according to claim 1, and Lawlis further discloses feedback can be provided to help the subject adjust the device to find a resonant acoustic signal which the subject associates with a first brain activity state of the subject (P 0019).  While Lawlis discloses providing feedback to help the subject adjust the frequency, Lawlis does not explicitly disclose providing feedback to both help the adjust and not to adjust the frequency.  However, in the same field of invention, Aimone discloses a wearable computing device provides an audio to assist a user in achieving a particular mental state (P. 0087) left and right hemispheric specialization may also be detected by at least two sensors on the user's forehead, one on each side of the forehead and measurements obtained by these sensors may be used by the wearable computing device to make a determination between two distinct choices, for example opposite choices such as like/dislike or yes/no (P. 0108) the wearable computing device may modify the delivery of audio or video media to the user based on measured brainwaves (P. 0132) the device may use brainwaves, facial expression, muscle tension, eye movement to build a model of when the user approves or disapproves of actions the device takes (P. 0279).  Therefore, considering the teachings of Malchano, Lawlis, Carter and Aimone, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the processor is configured to receive not only the command from the user to adjust the frequency band of the music but also a command from the user not to adjust the frequency band of the music when the user is prompted to command adjustment of the frequency band of the music with the teachings of Malchano, Lawlis and Carter with the motivatin to provide the user with more choices when providing feedback to the system of Malchano so the system may more accurately be able to adjust the auditory input to achieve the desired brain entrainment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 12, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Independent Claims 1, 6, 12, 17 have primarily been amended to add the limitation that receiving a command from the user to adjust the frequency band.  New prior art reference Lawlis has been combined with Malchano for the amended limitations.  Lawlis explicitly discloses that in a brain stimulation treatment, the subject may adjust the frequency of a sound output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/17/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177